UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 17-7152


KENNETH SORENSEN,

                   Plaintiff - Appellant,

             v.

JOHN WOLFE, is the Warden of Jessup Correctional Institution; S PRIGGS, is a
Case Manager of the State of Maryland Department of Corrections; LT.
BARNETT, is a Correctional Officer; CAPTAIN SHAW, Is a Correctional Officer;
DR. MOORE, is a Psychologist; CAROL JACKSON, is a Chief Medical
Supervisor Medical Records Supervisor; GEORGE ALLEN, is a Case Manager;
ROBERT JORDAN, is a Correctional Officer of the State of Maryland Department
of Corrections; LIEUTENANT LEGRAND; KEVIN J. MCCOMANT;
SERGEANT SHEKEY SELLMAN; FRANK B. BISHOP, JR.; RICHARD J.
GRAHAM, JR.; MICHAEL P. THOMAS; W. SLATE; RONALD GORDON;
ROBERT TICHNELL; DAVID SIPES; E. CLARK; “BULTER”; “LIKIN”; J.
MONROE; “KARUNZIE”; JANE DOE #2, escorting transportation officer,

                   Defendants - Appellees,

             and

JOHN DOE, is the Inspector General of the State of Maryland Department of
Corrections; JOHN DOE, is the Director of the State of Maryland for the Division
of Corrections; JOHN DOE, is the Unit Chief of the State of Maryland Department
of Corrections; JOHN HAMMOND, is the County Executive for Anne Arrundel
County; JOHN DOE, is the Director of Statewide Department of Corrections;
JOHN DOE, is the Deputy Superintendent of Operations of the State of Maryland
Department of Corrections; JOHN DOE, is the Treatment Supervisor of the State of
Maryland Department of Corrections; AYO, is a Case Manager of the State of
Maryland Department of Corrections; J. MICHAEL STOUFFER, is the
Commissioner of the State of Maryland Department of Corrections,

                   Defendants.
Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:15-cv-01198-PWG; 8:15-cv-03041-PWG)


Submitted: February 15, 2018                                      Decided: March 15, 2018


Before GREGORY, Chief Judge, and FLOYD and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Sorensen, Appellant Pro Se. Nichole Cherie Gatewood, Ankush Nayar,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

         Kenneth Sorensen seeks to appeal the district court’s order granting Defendants

summary judgment in Sorensen’s 42 U.S.C. § 1983 (2012) civil rights action.                We

dismiss the appeal for lack of jurisdiction because the notice of appeal was not timely

filed.

         Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

         The district court’s final dispositive order was entered on the docket on June 19,

2017. On Sorensen’s motion, the district court extended the appeal period until Monday,

August 21, 2017. Sorensen’s notice of appeal, however, was not received for filing until

Thursday, August 24, 2017. * Accordingly, because Sorensen failed to file a timely notice

of appeal despite receiving an extension of the appeal period, we are constrained to

dismiss the appeal as untimely. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                 DISMISSED


         *
        Because Sorensen was not incarcerated when he filed the notice of appeal, Fed.
R. App. P. 4(c), the so-called “prison mailbox rule,” is not applicable in this case.


                                               3